Citation Nr: 1618443	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for pes planus, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a low back condition, secondary to pes planus.


REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney







INTRODUCTION

The Veteran had active duty service from October 1987 to January 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on March 25, 2016.  A transcript of the hearing has been associated with the file.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A September 1992 rating decision denied the Veteran's claim to establish service connection for pes planus; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2. Evidence received since the final September 1992 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.

3. The most competent and probative evidence reflects that the Veteran's pes planus was aggravated during service.





CONCLUSIONS OF LAW

1.  The September 1992 rating decision denying service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for pes planus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
 §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  To the extent the Board grants entitlement to service connection for pes planus, further discussion of the VCAA is not required with respect to this claim.

New and Material Evidence

Pertinent procedural regulations provide that "nothing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's pes planus claim was previously denied in the final September 1992 rating decision because the evidence of record reflected that the Veteran's pes planus pre-existed service and was not aggravated during service.  The Veteran did not perfect an appeal with regard to the September 1992 decision nor was additional evidence received during the appeal period.  As such the September 1992 rating decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

With respect to the Veteran's pes planus, evidence received and obtained since the September 1992 rating decision include the Veteran's private treatment records and March 2016 hearing testimony.  The testimony with the treatment records reflects that the Veteran's pes planus more likely than not was aggravated in service.  This evidence is "new," as it had not been previously considered by VA and "material" as it addresses an element of service connection which was missing at the time of the prior final denial.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.  On that basis, the claim is reopened.

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

The Veteran has asserted that his pre-existing pes planus was permanently aggravated by service.  The Veteran's service treatment records reflect that he was diagnosed with pes planus at the time of enlistment.  Specifically, the Veteran underwent an enlistment physical in July 1987. The examiner found that the Veteran had moderate pes planus that was asymptomatic. 

Service treatment records show that the Veteran was seen at the Naval Hospital's Podiatry Clinic in October 1987 for foot pain and tenderness in his arches, the doctors placed him on a medical hold.  In December 1987, the Veteran returned to the medical clinic and was found to have stress of the feet and an "inclination of just two degrees."  Subsequently, in December 1987 the Veteran was again seen at the naval hospital again for pes planus.  He was found to have tenderness in his arches, and diagnosed with an "inclination less than five degrees", and was again put on medical hold.  A few days later, the Veteran was released for full duty, but was noted as experiencing tenderness in both arches to palpitation.  In January 1988 the Veteran was found unfit for naval service due to symptomatic bilateral pes planus.  The medical board determined that the Veteran's condition predated service and was not aggravated by service.

In an effort to return to the Navy, the Veteran obtained a medical opinion dated March 1988 from Dr. R.M, MD.  The doctor examined the Veteran and diagnosed him with flexible pes valgo planus deformity.  He noted that the arch support given to the Veteran in-service were worthless.  He stated that the Veteran would have no problem passing basic training if given proper orthotics. 

In support of his claim, the Veteran submitted a February 2016 VA DBQ examination from a private physician, Dr. S.F., MD, as well as follow up treatment records regarding his pes planus.  The doctor noted that the Veteran complained of constant pain in both the heel and arches of his feet.  He opined that due to the deformity of his feet, the Veteran experienced pain with ambulation and was easily fatigued.  He opined that the Veteran may very likely need surgery in the future regarding his feet.

At his March 2016 Board hearing the Veteran stated that he never had problems with his feet before service.  He reported that upon entering service due to the boots he wore and the marching he was required to do, his feet gave out.  He stated that he went to sick call several times, and even tried to push past the pain.  The veteran reported having felt severe pain on the bottom of his heel and sides of his feet, and that he experienced sharp pains in his toes.  He stated that the pain was constant, even when he was not on his feet.  The Board finds that the Veteran is competent and credible in his assertions of continuity of pain in his feet since service. 

Here, the evidence of record show that the Veteran's pes planus was aggravated in service, his service treatment records show that when he entered service his pes planus was considered asymptomatic, and he was fit for service.  Three months later, he was honorably released due to his pes planus, and it was documented that it was now symptomatic.  The Board finds that the Veteran has competently and credibly indicated that he began to experience pain in his feet while in service, and ever since service, which has continued to worsen.  His 1988 medical letter from Dr.R.M., MD show that the in-service arches given to treat the Veteran were ineffective, and the Veteran has consistently sought treatment ever since. 

The Board finds the Veteran's testimony and his March 1988 private medical opinion to be highly probative as it is consistent with the evidence of record.  Further, there is no adequate negative opinion on the issue of aggravation.  The Veteran's pes planus pre-existed service, however, he was treated multiple times during service for foot pain.  Further, he has consistently complained of foot pain since service.  Based on the above, the Board finds that the weight of the evidence shows an increase in the disability during service.  Thus, the presumption of aggravation is for application and has not been re butted.  Therefore, service connection for pes planus is warranted.

ORDER

New and material evidence having been submitted, the claim to reopen a claim for entitlement to service connection for pes planus is granted.

Entitlement to service connection for pes planus is granted.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a low back condition.

The Veteran contends that he currently suffers from a low back condition that has been caused by or worsened by his service-connected bilateral pes planus. The Veteran stated at his March 2016 hearing that due to his pes planus affecting his posture, his back is out of alignment and he suffers from pain that shoots up and down his back and to his legs. He stated that he has difficulty bending down or putting on his shoes.  The Board notes that the Veteran has not been afforded a VA examination with regards to his low back condition, and as the Veteran has alleged that his low back disability is related to his pes planus and he is now service-connected for pes planus, a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his low back condition, to include whether any condition was caused or aggravated by his service-connected pes planus.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was caused by his service-connected pes planus?

(c) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's low back condition was aggravated by his service-connected pes planus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the low back pain (i.e., a baseline) before the onset of the aggravation. 

A detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his attorney an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


